 



     
EXHIBIT 10.1

          Contact:   Customer Services — CTSLink     Wells Fargo Bank Minnesota,
N.A.     Securities Administration Services     7485 New Horizon Way    
Frederick, MD 21703     www.ctslink.com
 
  Telephone:   (301) 815-6600
 
  Fax:   (301) 315-6660

SMT SERIES 2005-2
Record Date: February 28, 2006
Distribution Date: March 20, 2006
Certificateholder Distribution Summary

                                                                               
              Certificate   Certificate                                        
Class   Pass-Through   Beginning   Interest   Principal   Current   Ending
Certificate   Total   Cumulative Class   CUSIP   Description   Rate  
Certificate Balance   Distribution   Distribution   Realized Loss   Balance  
Distribution   Realized Loss  
A-1
    81744FGY7     SEN     4.79000 %     109,856,989.97       430,787.10      
8,392,573.41       0.00       101,464,416.56       8,823,360.51       0.00  
A-2
    81744FGZ4     SEN     5.19000 %     64,994,436.99       281,100.94      
5,884,358.83       0.00       59,110,078.16       6,165,459.77       0.00  
A-R
    81744FHJ9     REZ     4.01945 %     0.00       0.08       0.00       0.00  
    0.00       0.08       0.00  
X-A
    81744FHD2     IO     0.77841 %     0.00       111,985.62       0.00      
0.00       0.00       111,985.62       0.00  
B-1
    81744FHA8     SUB     4.96000 %     6,016,000.00       24,596.40       0.00
      0.00       6,016,000.00       24,596.40       0.00  
B-2
    81744FHB6     SUB     5.24000 %     3,266,000.00       14,106.83       0.00
      0.00       3,266,000.00       14,106.83       0.00  
X-B
    81744FHE0     IO     0.65981 %     0.00       5,048.28       0.00       0.00
      0.00       5,048.28       0.00  
B-3
    81744FHC4     SUB     5.71833 %     1,890,000.00       8,908.68       0.00  
    0.00       1,890,000.00       8,908.68       0.00  
B-4
    81744FHF7     SUB     5.71833 %     1,231,000.00       5,802.43       0.00  
    0.00       1,231,000.00       5,802.43       0.00  
B-5
    81744FHG5     SUB     5.71833 %     687,000.00       3,238.23       0.00    
  0.00       687,000.00       3,238.23       0.00  
B-6
    81744FHH3     SUB     5.71833 %     1,549,605.55       7,304.20       0.00  
    0.00       1,549,605.55       7,304.20       0.00    
Totals
                            189,491,032.51       892,878.79       14,276,932.24
      0.00       175,214,100.27       15,169,811.03       0.00    

Principal Distribution Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
  Original   Certificate   Principal   Principal           Realized   Total
Principal   Ending Certificate   Ending Certificate   Total Principal Class  
Face Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution  
A-1
    202,462,000.00       109,856,989.97       713.49       8,391,859.92      
0.00       0.00       8,392,573.41       101,464,416.56       0.50115289      
8,392,573.41  
A-2
    126,737,000.00       64,994,436.99       410.54       5,883,948.29      
0.00       0.00       5,884,358.83       59,110,078.16       0.46639954      
5,884,358.83  
A-R
    100.00       0.00       0.00       0.00       0.00       0.00       0.00    
  0.00       0.00000000       0.00  
X-A
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
B-1
    6,016,000.00       6,016,000.00       0.00       0.00       0.00       0.00
      0.00       6,016,000.00       1.00000000       0.00  
B-2
    3,266,000.00       3,266,000.00       0.00       0.00       0.00       0.00
      0.00       3,266,000.00       1.00000000       0.00  
X-B
    0.00       0.00       0.00       0.00       0.00       0.00       0.00      
0.00       0.00000000       0.00  
B-3
    1,890,000.00       1,890,000.00       0.00       0.00       0.00       0.00
      0.00       1,890,000.00       1.00000000       0.00  
B-4
    1,231,000.00       1,231,000.00       0.00       0.00       0.00       0.00
      0.00       1,231,000.00       1.00000000       0.00  
B-5
    687,000.00       687,000.00       0.00       0.00       0.00       0.00    
  0.00       687,000.00       1.00000000       0.00  
B-6
    1,549,605.55       1,549,605.55       0.00       0.00       0.00       0.00
      0.00       1,549,605.55       1.00000000       0.00    
Totals
    343,838,705.55       189,491,032.51       1,124.03       14,275,808.21      
0.00       0.00       14,276,932.24       175,214,100.27       0.50958225      
14,276,932.24    

 



--------------------------------------------------------------------------------



 




Principal Distribution Factors Statement

                                                                               
              Beginning   Scheduled   Unscheduled                              
    Ending         Original Face   Certificate   Principal   Principal          
Realized   Total Principal   Ending Certificate   Certificate   Total Principal
Class   Amount   Balance   Distribution   Distribution   Accretion   Loss  
Reduction   Balance   Percentage   Distribution  
A-1
    202,462,000.00       542.60547644       0.00352407       41.44906165      
0.00000000       0.00000000       41.45258572       501.15289072      
0.50115289       41.45258572  
A-2
    126,737,000.00       512.82922106       0.00323931       46.42644445      
0.00000000       0.00000000       46.42968375       466.39953731      
0.46639954       46.42968375  
A-R
    100.00       0.00000000       0.00000000       0.00000000       0.00000000  
    0.00000000       0.00000000       0.00000000       0.00000000      
0.00000000  
X-A
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
B-1
    6,016,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-2
    3,266,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
X-B
    0.00       0.00000000       0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.00000000       0.00000000       0.00000000
 
B-3
    1,890,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-4
    1,231,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-5
    687,000.00       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  
B-6
    1,549,605.55       1000.00000000       0.00000000       0.00000000      
0.00000000       0.00000000       0.00000000       1000.00000000      
1.00000000       0.00000000  

All Classes per $1,000 denomination.
Interest Distribution- Statement

                                                                               
                                                      Payment                  
                                                      of           Non-        
  Remaining   Ending                     Current   Beginning   Current   Unpaid
  Current   Supported           Unpaid   Certificate/             Accrual  
Certificate   Certificate/   Accrued   Interest   Interest   Interest   Total
Interest   Interest   Notational Class   Accural Dates   Days   Rate   Notional
Balance   Interest   Shortfall   Shortfall   Shortfall(1)   Distribution  
Shortfall(2)   Balance  
A-1
    02/20/06–03/19/06       30       4.79000 %     109,856,989.97      
438,512.48       0.00       0.00       7,725.39       430.787.10       0.00    
  101,464,416.56  
A-2
    02/20/06–03/19/06       30       5.19000 %     64,994,436.99      
281,100.94       0.00       0.00       0.00       281,100.94       0.00      
59,110,078.16  
A-R
    N/A       N/A       4.01945 %     0.00       0.00       0.00       0.00    
  0.00       0.08       0.00       0.00  
X-A
    02/01/06–02/28/06       30       0.77841 %     174,851,426.96      
113,421.68       0.00       0.00       1,436.06       111,985.62       0.00    
  160,574,494.72  
B-1
    02/01/06–02/28/06       30       4.96000 %     6,016,000.00       24,866.13
      0.00       0.00       269.74       24,596.40       0.00       6,016,000.00
 
B-2
    02/01/06–02/28/06       30       5.24000 %     3,266,000.00       14,261.53
      0.00       0.00       154.70       14,106.83       0.00       3,266,000.00
 
X-B
    02/01/06–02/28/06       30       0.65981 %     9,282,000.00       5,103.65  
    0.00       0.00       53.36       5,048.28       0.00       9,282,000.00  
B-3
    02/01/06–02/28/06       30       5.71833 %     1,890,000.00       9,006.38  
    0.00       0.00       97.70       8,908.68       0.00       1,890,000.00  
B-4
    02/01/06–02/28/06       30       5.71833 %     1,231,000.00       5,866.06  
    0.00       0.00       63.63       5,802.43       0.00       1,231,000.00  
B-5
    02/01/06–02/28/06       30       5.71833 %     687,000.00       3,273.75    
  0.00       0.00       35.51       3,238.23       0.00       687,000.00  
B-6
    02/01/06–02/28/06       30       5.71833 %     1,549,605.55       7,384.30  
    0.00       0.00       80.10       7,304.20       0.00       1,549,605.55    
Totals
                                    902,796.90       0.00       0.00      
9,918.19       892,878.79       0.00            

(1, 2)  Amount also includes coupon cap or basis risk shortfalls, if applicable.

 



--------------------------------------------------------------------------------



 



Interest Distribution Factors Statement

                                                                               
                      Beginning           Payment of                            
      Ending             Current   Certificate/           Unpaid          
Non-Supported           Remaining   Certificate/     Original Face   Certificate
  Notional   Current Accrued   Interest   Current Interest   Interest   Total
Interest   Unpaid Interest   Notational Class   Amount   Rate   Balance  
Interest   Shortfall   Shortfall(1)   Shortfall   Distribution   Shortfall(2)  
Balance
A-1
    202,462,000.00       4.79000 %     542.60547644       2.16590017      
0.00000000       0.00000000       0.03815723       2.21774298       0.00000000  
    501.15289072  
A-2
    126,737,000.00       5.19000 %     512.82922106       2.21798638      
0.00000000       0.00000000       0.00000000       2.21798638       0.00000000  
    466.39953731  
A-R
    100.00       4.01945 %     0.00000000       0.00000000       0.00000000    
  0.00000000       0.00000000       0.80000000       0.00000000       0.00000000
 
X-A
    0.00       0.77841 %     531.14203555       0.34453835       0.00000000    
  0.00000000       0.00436229       0.34017606       0.00000000      
487.77333686  
B-1
    6,016,000.00       4.96000 %     1000.00000000       4.13333278      
0.00000000       0.00000000       0.04483710       4.08849734       0.00000000  
    1000.00000000  
B-2
    3,266,000.00       5.24000 %     1000.00000000       4.36666565      
0.00000000       0.00000000       0.04736681       4.31929884       0.00000000  
    1000.00000000  
X-B
    0.00       0.65981 %     1000.00000000       0.54984378       0.00000000    
  0.00000000       0.00596423       0.54387847       0.00000000      
1000.00000000  
B-3
    1,890,000.00       5.71833 %     1000.00000000       4.76528042      
0.00000000       0.00000000       0.05169312       4.71358730       0.00000000  
    1000.00000000  
B-4
    1,231,000.00       5.71833 %     1000.00000000       4.76528026      
0.00000000       0.00000000       0.05168968       4.71359058       0.00000000  
    1000.00000000  
B-5
    687,000.00       5.71833 %     1000.00000000       4.76528384      
0.00000000       0.00000000       0.05168850       4.71358079       0.00000000  
    1000.00000000  
B-6
    1,549,605.55       5.71833 %     1000.00000000       4.76527720      
0.00000000       0.00000000       0.05169057       4.71358663       0.00000000  
    1000.00000000  

 

(1, 2) Amount also includes coupon cap or basis risk shortfalls, if applicable.
All Classes per $1,000 denomination.

Certificateholder Account Statement
Certificate Account

         
Beginning Balance
    0.00  
 
       
Deposits
       
Payments of Interest and Principal
    15,223,901.32  
Reserve Funds and Credit Enhancements
    0.00  
Proceeds from Repurchased Loans
    0.00  
Servicer Advances
    26,964.51  
Realized Losses (Gains, Subsequent Expenses & Recoveries)
    0.00  
Prepayment Penalties
    0.00  
Swap/Cap Payments
    0.00  
 
     
Total Deposits
    15,250,865.83  
 
       
Withdrawals
       
Reserve Funds and Credit Enhancements
    0.00  
Reimbursement for Servicer Advances
    18,401.17  
Total Administration Fees
    62,653.63  
Payment of Interest and Principal
    15,169,811.03  
 
     
Total Withdrawals (Pool Distribution Amount)
    15,250,865.83  
 
       
Ending Balance
    0.00  
 
     

 



--------------------------------------------------------------------------------



 



Prepayment/Curtailment Interest Shortfall

         
Total Prepayment/Curtailment Interest Shortfall
    9,918.19  
Servicing Fee Support
    0.00  
 
     
 
       
Non-Supported Prepayment Curtailment Interest Shortfall
    9,918.19  
 
     

Administration Fees

         
Gross Servicing Fee*
    59,890.22  
Master Servicing Fee
    2,763.41  
Supported Prepayment/Curtailment Interest Shortfall
    0.00  
 
     
 
       
Total Administration Fees
    62,653.63  
 
     

 

*Servicer Payees include: BANK OF AMERICA (NY); GMAC MTG CORP, MORGAN STANLEY
DEAN WITTER; NATIONAL CITY MTG CO; PHH US MTG CORP; RESIDENTIAL FUNDING CORP

Reserve Accounts

                                      Beginning   Current   Current   Ending
Account Type   Balance   Withdrawals   Deposits   Balance
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    4,500.00       0.00       0.00       4,500.00  
Reserve Fund
    1,000.00       0.00       0.00       1,000.00  

 



--------------------------------------------------------------------------------



 



Collateral Statement

         
Collateral Description
  Mixed ARM
Weighted Average Gross Coupon
    6.113961 %
Weighted Average Net Coupon
    5.734691 %
Weighted Average Pass-Through Rate
    5.717191 %
Weighted Average Remaining Term
    326  
 
       
Beginning Scheduled Collateral Loan Count
    559  
Number of Loans Paid in Full
    36  
Ending Scheduled Collateral Loan Count
    523  
 
       
Beginning Scheduled Collateral Balance
    189,491,032.51  
Ending Scheduled Collateral Balance
    175,214,100.27  
Ending Actual Collateral Balance at 28-Feb-2006
    175,214,813.76    
Monthly P&I Constant
    966,574.66  
Special Servicing Fee
    0.00  
Prepayment Penalty Waived Amount
    0.00  
Prepayment Penalty Waived Count
    0  
Prepayment Penalty Paid Amount
    0.00  
Prepayment Penalty Paid Count
    0  
Realization Loss Amount
    0.00  
Cumulative Realized Loss
    0.00  
 
       
Class A Optimal Amount
    15,109,967.34  
 
       
Scheduled Principal
    1,124.03  
Unscheduled Principal
    14,275,808.21  

 



--------------------------------------------------------------------------------



 



                          Group   One   Two   Total
Collateral Description
  Mixed ARM   Mixed ARM   Mixed ARM
Weighted Average Coupon Rate
    6.075137       6.179311       6.113961  
Weighted Average Net Rate
    5.697907       5.796607       5.734691  
Pass-Through Rate
    5.680407       5.779107       5.717191  
Weighted Average Maturity
    322       333       326  
Record Date
    02/28/2006       02/28/2006       02/28/2006  
Principal and Interest Constant
    602,511.71       364,062.95       966,574.66  
Beginning Loan Count
    341       218       559  
Loans Paid in Full
    20       16       36  
Ending Loan Count
    321       202       523  
Beginning Scheduled Balance
    118,871,042.92       70,619,989.59       189,491,032.51  
Ending Scheduled Balance
    110,478,469.51       64,735,630.76       175,214,100.27  
Scheduled Principal
    713.49       410.54       1,124.03  
Unscheduled Principal
    8,391,859.92       5,883,948.29       14,275,808.21  
Scheduled Interest
    601,798.22       363,652.41       965,450.63  
Servicing Fee
    37,368.10       22,522.12       59,890.22  
Master Servicing Fee
    1,733.54       1,029.87       2,763.41  
Trustee Fee
    0.00       0.00       0.00  
FRY Amount
    0.00       0.00       0.00  
Special Hazard Fee
    0.00       0.00       0.00  
Other Fee
    0.00       0.00       0.00  
Pool Insurance Fee
    0.00       0.00       0.00  
Spread 1
    0.00       0.00       0.00  
Spread 2
    0.00       0.00       0.00  
Spread 3
    0.00       0.00       0.00  
Net Interest
    562,696.58       340,100.42       902,797.00  
Realized Loss Amount
    0.00       0.00       0.00  
Cumulative Realized Loss
    0.00       0.00       0.00  
Percentage of Cumulative Losses
    0.00       0.00       0.00  
Prepayment Penalty Waived Amount
    0.00       0.00       0.00  
Prepayment Penalty Waived Count
    0       0       0  
Prepayment Penalty Paid Amount
    0.00       0.00       0.00  
Prepayment Penalty Paid Count
    0       0       0  
Special Servicing Fee
    0.00       0.00       0.00  

 



--------------------------------------------------------------------------------



 



Additional Reporting – Deal Level
Miscellaneous Reporting

         
Pro Rata Senior Percent
    92.274249 %
Pro Rata Subordinate Percent
    7.725751 %

Additional Reporting – Group Level

         
Miscellaneous Reporting
       
 
       
Group One
       
One Month Libor Loan Balance
    72,453,348.41  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  
 
       
Group Two
       
Six-Month Libor Loan Balance
    38,025,121.10  
Principal Transfer Amount
    0.00  
Senior Percent
    100.000000 %
Senior Prepayment Percent
    100.000000 %
Subordinate Percent
    0.000000 %
Subordinate Prepayment Percent
    0.000000 %
Interest Transfer Amount
    0.00  

 



--------------------------------------------------------------------------------



 



Loan Status Stratification/Credit Enhancement Statement

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL       No. of     Principal  
              No. of       Principal                 No. of       Principal    
            No. of       Principal                 No. of       Principal      
Loans     Balance                 Loans       Balance                 Loans    
  Balance                 Loans       Balance                 Loans      
Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    11       3,241,703.17       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       11        
3,241,703.17  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    2       935,915.36       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       2      
  935,915.36  
150 Days
    1       1,113,111.24       150 Days       0         0.00       150 Days    
  0         0.00       150 Days       0         0.00       150 Days       1    
    1,113,111.24  
180+ Days
    2       406,844.15       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       2  
      406,844.15                                                                
                               
 
    16       5,697,573.92                   0         0.00                   0  
      0.00                   0         0.00                   16        
5,697,573.92  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.103250 %     1.850131 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.103250 %       1.850131 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.382409 %     0.534153 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.382409 %       0.534153 %
150 Days
    0.191205 %     0.635284 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.191205 %       0.635284 %
180+ Days
    0.382409 %     0.232197 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.382409 %       0.232197 %                    
                                                                         
 
    3.059273 %     3.251765 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 3.059273 %       3.251765 %

                                         
Current Period Class A Insufficient Funds:
    0.00     Principal Balance of Contaminated Properties     0.00     Periodic
Advance     26,964.51  

                                                      Original $   Original%  
Current $   Current %   Current Class %   Prepayment %
Class A
    14,639,605.55       4.25769563 %     14,639,605.55       8.35526680 %    
91.644733 %     0.000000 %
Class B-1
    8,623,605.55       2.50803805 %     8,623,605.55       4.92175318 %    
3.433514 %     41.094003 %
Class B-2
    5,357,605.55       1.55817407 %     5,357,605.55       3.05774794 %    
1.864005 %     22.309344 %
Class B-3
    3,467,605.55       1.00849773 %     3,467,605.55       1.97906763 %    
1.078680 %     12.910184 %
Class B-4
    2,236,605.55       0.65048103 %     2,236,605.55       1.27649861 %    
0.702569 %     8.408697 %
Class B-5
    1,549,605.55       0.45067804 %     1,549,605.55       0.88440688 %    
0.392092 %     4.692749 %
Class B-6
    0.00       0.00000000 %     0.00       0.00000000 %     0.884407 %    
10.585023 %

 



--------------------------------------------------------------------------------



 



Delinquency Status by Group

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group One                  
                                                                               
                      No. of     Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    7       2,378,390.85       30 Days       0         0.00       30 Days      
0         0.00       30 Days       0         0.00       30 Days       7        
2,378,390.85  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       589,546.78       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  589,546.78  
150 Days
    0       0.00       150 Days       0         0.00       150 Days       0    
    0.00       150 Days       0         0.00       150 Days       0         0.00
 
180+ Days
    1       232,000.00       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      232,000.00                                                                
                               
 
    9       3,199,937.63                   0         0.00                   0  
      0.00                   0         0.00                   9        
3,199,937.63  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    2.180685 %     2.152795 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       2.180685 %       2.152795 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.311526 %     0.533627 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.311526 %       0.533627 %
150 Days
    0.000000 %     0.000000 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       0.000000 %       0.000000 %
180+ Days
    0.311526 %     0.209994 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.311526 %       0.209994 %                    
                                                                         
 
    2.803738 %     2.896417 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 2.803738 %       2.896417 %

                                                                               
                                                          DELINQUENT      
BANKRUPTCY       FORECLOSURE       REO       TOTAL   Group Two                  
                                                                               
                      No. of     Principal                 No. of      
Principal                 No. of       Principal                 No. of      
Principal                 No. of       Principal       Loans     Balance        
        Loans       Balance                 Loans       Balance                
Loans       Balance                 Loans       Balance  
0-29 Days
    0       0.00       0-29 Days       0         0.00       0-29 Days       0  
      0.00       0-29 Days       0         0.00       0-29 Days       0        
0.00  
30 Days
    4       863,312.32       30 Days       0         0.00       30 Days       0
        0.00       30 Days       0         0.00       30 Days       4        
863,312.32  
60 Days
    0       0.00       60 Days       0         0.00       60 Days       0      
  0.00       60 Days       0         0.00       60 Days       0         0.00  
90 Days
    0       0.00       90 Days       0         0.00       90 Days       0      
  0.00       90 Days       0         0.00       90 Days       0         0.00  
120 Days
    1       346,368.58       120 Days       0         0.00       120 Days      
0         0.00       120 Days       0         0.00       120 Days       1      
  346,368.58  
150 Days
    1       1,113,111.24       150 Days       0         0.00       150 Days    
  0         0.00       150 Days       0         0.00       150 Days       1    
    1,113,111.24  
180+ Days
    1       174,844.15       180+ Days       0         0.00       180+ Days    
  0         0.00       180+ Days       0         0.00       180+ Days       1  
      174,844.15                                                                
                               
 
    7       2,497,636.29                   0         0.00                   0  
      0.00                   0         0.00                   7        
2,497,636.29  
 
                                                                               
                                                       
 
  No. of   Principal               No. of     Principal               No. of    
Principal               No. of     Principal               No. of     Principal
 
  Loans   Balance               Loans     Balance               Loans    
Balance               Loans     Balance               Loans     Balance
0-29 Days
    0.000000 %     0.000000 %     0-29 Days       0.000000 %       0.000000 %  
  0-29 Days       0.000000 %       0.000000 %     0-29 Days       0.000000 %    
  0.000000 %     0-29 Days       0.000000 %       0.000000 %
30 Days
    1.980198 %     1.333597 %     30 Days       0.000000 %       0.000000 %    
30 Days       0.000000 %       0.000000 %     30 Days       0.000000 %      
0.000000 %     30 Days       1.980198 %       1.333597 %
60 Days
    0.000000 %     0.000000 %     60 Days       0.000000 %       0.000000 %    
60 Days       0.000000 %       0.000000 %     60 Days       0.000000 %      
0.000000 %     60 Days       0.000000 %       0.000000 %
90 Days
    0.000000 %     0.000000 %     90 Days       0.000000 %       0.000000 %    
90 Days       0.000000 %       0.000000 %     90 Days       0.000000 %      
0.000000 %     90 Days       0.000000 %       0.000000 %
120 Days
    0.495050 %     0.535051 %     120 Days       0.000000 %       0.000000 %    
120 Days       0.000000 %       0.000000 %     120 Days       0.000000 %      
0.000000 %     120 Days       0.495050 %       0.535051 %
150 Days
    4.495050 %     1.719472 %     150 Days       0.000000 %       0.000000 %    
150 Days       0.000000 %       0.000000 %     150 Days       0.000000 %      
0.000000 %     150 Days       4.495050 %       1.719472 %
180+ Days
    0.495050 %     0.270090 %     180+ Days       0.000000 %       0.000000 %  
  180+ Days       0.000000 %       0.000000 %     180+ Days       0.000000 %    
  0.000000 %     180+ Days       0.495050 %       0.270090 %                    
                                                                         
 
    3.465347 %     3.858210 %                 0.000000 %       0.000000 %      
          0.000000 %       0.000000 %                 0.000000 %       0.000000
%                 3.465347 %       3.858210 %

 